United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604
                              August 19, 2004


                                    Before


                  Hon. WILLIAM J. BAUER, Circuit Judge

                  Hon. FRANK H. EASTERBROOK, Circuit Judge

                  Hon. DANIEL A. MANION, Circuit Judge


EDWARD and PAMELA REISER, and                    Appeal from the United
JANET GREENLEE,                                  States District Court
      Plaintiffs-Appellees,                      for the Southern
                                                 District of Illinois.
No. 04-8017                   v.
                                                 No. 03-CV-0619-DRH
RESIDENTIAL FUNDING CORPORATION,                 David R. Herndon,
      Defendant-Appellant.                       Judge.




                                    Order

     The opinion of this court issued today is amended as
follows:

           Page 3, first line, change “two decisions by the
      state’s five intermediate appellate” to “two decisions by
      one of the state’s five intermediate appellate”.